 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JACOBY WALKER,                                      Case No. 1:18-cv-01055-SAB-HC
12                  Petitioner,                          ORDER DIRECTING RESPONDENT TO
                                                         ELECTRONICALLY LODGE
13           v.                                          DOCUMENTS
14   J.E. KRUEGER,                                       ORDER FOR SUPPLEMENTAL BRIEFING
                                                         REGARDING PETITIONER’S
15                  Respondent.                          ADDENDUM (ECF No. 27)
16                                                       ORDER DIRECTING CLERK OF COURT
                                                         TO SERVE ORDER ON ASSISTANT
17                                                       UNITED STATES ATTORNEY MICHELE
                                                         BECKWITH
18

19          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

20 pursuant to 28 U.S.C. § 2241.

21          On February 5, 2019, Respondent filed a response to the petition wherein Respondent

22 refers to various documents from Petitioner’s criminal case in the United States District Court for

23 the Northern District of Indiana. (ECF No. 32). In the order to respond, the Court directed that

24 “Respondent SHALL FILE any and all transcripts or other documents necessary for the

25 resolution of the issues presented in the Petition.” (ECF No. 19 at 2). However, the Court has yet

26 to receive any of the documents referenced in Respondent’s response.
27          Additionally, the Court had ordered Respondent to address the addendum filed by

28 Petitioner (ECF No. 27) in Respondent’s response to the petition. (ECF No. 30 at 2). However,


                                                     1
 1 Respondent does not address the addendum in the response, and the Court finds that

 2 supplemental briefing and further development of the record regarding the arguments and

 3 evidence in the addendum would assist the Court.

 4              Accordingly, IT IS HEREBY ORDERED that:

 5         1. Within thirty (30) days of the date of service of this order, Respondent SHALL FILE any

 6              and all transcripts or other documents necessary for the resolution of the issues presented

 7              in the petition and addendum. The transcripts or other documents shall only be filed

 8              electronically and, to the extent practicable, provided in Optical Character

 9              Recognition (“OCR”) format. Respondent shall not file a hard copy of the

10              transcripts or other documents unless so ordered by this Court.

11         2. Within thirty (30) days of the date of service of this order, Respondent SHALL FILE a

12              supplemental brief addressing the addendum (ECF No. 27);

13         3. Within thirty (30) days of the date of service of Respondent’s brief, Petitioner MAY

14              FILE a response to Respondent’s brief; and

15         4. The Clerk of Court is DIRECTED to serve a copy of this order on Michele Beckwith,

16              Chief of the Criminal Division of the United States Attorney’s Office for the Eastern

17              District of California.1

18

19
     IT IS SO ORDERED.
20

21 Dated:          April 2, 2019
                                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27
     1
         It is the Court’s understanding that Assistant United States Attorney Michelle Rodriguez, Respondent’s counsel of
28 record in this case, is currently on leave and the court is unsure of counsel’s return.


                                                                2
